—Appeals from an order and judgment of the Supreme Court (Coutant, J.), entered April 29, 1993 in Broome County, which, inter alia, granted a motion by defendant Endicott Sertoma Club for summary judgment dismissing the complaint against it.
Plaintiffs’ only contention on appeal is that Supreme Court erred by granting the summary judgment motion of defendant Endicott Sertoma Club before plaintiffs had the opportunity to depose a representative of Endicott. A review of the record reveals, however, that there is absolutely no reason to believe *886that further discovery would turn up any basis for liability against Endicott. Although CPLR 3212 (f) permits an opposing party to obtain further discovery, it should not be used when, as here, there has been a failure to demonstrate that the discovery being sought is anything more than a fishing expedition to explore the possibility of a cause of action.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the order and judgment are affirmed, with costs.